56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Leroy J. BATES;  Clarence R. Bush;  David R. Faircloth;Lawrence L. Lamb, Jr.;  Kenneth D. Phillips;  George W.Sammons;  Brian S. Smith;  Daniel L. Timmerman;  Kenneth J.Ward, Sr.;  L. Jerome Hartfield;  J.W. Chance;  DeborahCorbin;  Feliciano J. Coretti;  Feliciano Coretti, III;Arthur D. Dickerson;  William T. English;  Cecil Faircloth;John R. Grantham;  Allen D. Hagood;  Michael P. Harley;Debbie Henderson;  Jim Hightower;  Richard T. Huckabee;  LaJune Jenkins;  Katherine Manning;  Kimberly A. McKinney;William E. Moseley;  Donna O'Bannon;  Ralph N. Parsons;  SueG. Parsons;  Denise P. Phillips;  Mabel Prawdzik;  ShirleyReed;  John M. Rich, Jr.;  Libby K. Rushing;  Debra C.Townsend;  Alonzo Turner;  Stan H. Weaver;  Dan E. Arnold;Lynn H. Beasley;  Mark E. Blackburn;  Teresa M. Brady;Janet L. Buckel;  J.C. Carter, Jr.;  Harold M. Davis;Melanie Williams-Dye;  Ronnie A. Gambill;  Larry C. Glover;Thomas J. Jackson;  Michelle Karlstad;  Wyman L. Mitchell;Edna G. Moore;  Kathy E. Murry;  Michael A. Readdy;  LindaSalyer;  Dierdre C. Tice;  Larry G. Turner;  William T.Walton, Jr., Plaintiffs-Appellants,v.BECHTEL SAVANNAH RIVER, INCORPORATED;  Westinghouse SavannahRiver Company, Defendants-Appellees,andHazel O'LEARY, Secretary, United States Department ofEnergy, Defendant.
No. 94-2113.
United States Court of Appeals, Fourth Circuit.
Argued May 2, 1995.Decided May 31, 1995.

ARGUED:  Samuel Warren Cruse, Augusta, GA, for appellants.  Robert Olin Sands, Sr., Ogletree, Deakins, Nash, Smoak & Stewart, Atlanta, GA, for appellees.  ON BRIEF:  C. Garner Sanford, Jr., Ogletree, Deakins, Nash, Smoak & Stewart, Atlanta, GA, for appellees.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:


1
Leroy J. Bates et al. appeal an order of the district court dismissing their action against their employer, Bechtel Savannah River, Inc.;   Westinghouse Savannah River Company, Inc.;   and Hazel O'Leary, Secretary of the Department of Energy.  We have reviewed the briefs and considered the arguments of counsel, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Bates v. Bechtel Savannah River, Inc., No. 1:92-305-6 (D.S.C. Mar. 29, 1994).

AFFIRMED